IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS

                           NOS. PD-0253-16 & PD-0254-16



                         WILLIE LEE AMIE, JR., Appellant

                                             v.

                               THE STATE OF TEXAS



       ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE SECOND COURT OF APPEALS
                        TARRANT COUNTY

      Y EARY, J., filed a dissenting opinion.

                               DISSENTING OPINION

      I dissent for the reasons articulated in my dissenting opinion in Salinas v. State, 523

S.W.3d 103, 114-17 (Tex. Crim. App. 2017).




FILED:   November 15, 2017
DO NOT PUBLISH